Exhibit 10.6 PROMISSORY/ CONVERTABLE NOTE Three hundred sixty thousand dollars and no cents ($360,000.00) (Principal Amount) Dated:February 11th, Executed at: Vista, California (City, State) FOR THE FOLLOWING: Loan ofThree hundred sixty thousand dollars and no cents ($360,000.00) and other good and valuable consideration, the receipt of which is hereby acknowledged, EcoBlu Products, Inc., (“EcoBlu”) promises to pay to Lanham & Lanham, LLC, located at 28562 Oso Parkway, Unit D, Rancho Santa Margarita, CA 92688; or such address as may be designated in writing by Randall J. Lanham, Esq. or by any holder of this Note, the sum of Three hundred sixty thousand dollars and no cents ($360,000.00).The repayment of this Note (including principal and interest, if any) is due in full on or before February 11th 2013 and thereafter upon demand. This Note shall bear a compounded interest rate of 5 percent (5%) per annum beginning
